EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2012, 2011, 2010, 2009 and 2008 are as follows: For the Year Ended December 31, (Amounts in thousands) 2012 2011 2010 2009 2008 (Loss) income from continuing operations before income taxes and income from partially owned entities $ (6,395) $ 484,198 $ 630,843 $ (7,166) $ 136,618 Fixed charges 541,607 556,037 569,963 645,098 683,333 Income distributions from partially owned entities 226,172 93,635 61,037 30,473 44,690 Capitalized interest (16,801) (1,197) (864) (17,256) (63,063) Preferred unit distributions (9,936) (16,853) (18,192) (19,658) (19,743) Earnings - Numerator $ 734,647 $ 1,115,820 $ 1,242,787 $ 631,491 $ 781,835 Interest and debt expense $ 500,361 $ 526,175 $ 539,370 $ 597,105 $ 591,419 Capitalized interest 16,801 1,197 864 17,256 63,063 1/3 of rental expense – interest factor 14,509 11,812 11,537 11,079 9,108 Preferred unit distributions 9,936 16,853 18,192 19,658 19,743 Fixed charges - Denominator 541,607 556,037 569,963 645,098 683,333 Preferred share dividends 76,937 65,531 55,534 57,076 57,091 Combined fixed charges and preference dividends - Denominator $ 618,544 $ 621,568 $ 625,497 $ 702,174 $ 740,424 Ratio of earnings to fixed charges 1.36 2.01 2.18 0.98 1.14 Ratio of earnings to combined fixed charges and preference dividends 1.19 1.80 1.99 0.90 1.06 Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
